Memorandum. Order affirmed, without costs. Section 137 of the Election Law in requiring candidates to be enrolled members of the party in which they seek nomination does not expressly or by implication require that they be enrolled party members in the geographical area in which they seek office. Enrollment in a party, unless qualified, means enrollment in the State party. Candidate Nadjari is such an enrolled member whether or not he had effected a valid transfer of his registration and enrollment from Suffolk County to Queens County at the time his petitions were filed (see Matter of Wallace v Power, 10 NY2d 790; cf. Matter of Basel v O’Bourke, 27 NY2d 655; Matter of Sullivan v Power, 16 NY2d 854, affg 24 AD2d 709; see, also, Matter of Wydler v Cristenfeld, 35 NY2d 719). Consequently, it is not necessary to reach or resolve the involved statutory interplay in the Election Law addressed, in part, by the Appellate Division.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in a memorandum.
Order affirmed.